Warren, O. J.
The giving of preference to their creditor Stateler, to the amount of $30,000, is one of the acts of bankruptcy found by the judge of the district court. TMs was the fact sought to be established by the evidence preserved in the record, and, in determining it, all the evidence concerning it should be considered together, and, so considering it, I am compelled to the conclusion that the finding of the judge in' this particular is supported by the evidence. It is unnecessary to review the other findings.. The findings and adjudication of the judge of the district court are affirmed.

Judgment affirmed.